Title: Thomas Jefferson to Samuel Brown, 28 April 1814
From: Jefferson, Thomas
To: Brown, Samuel


          Dear Sir Monticello Apr. 28. 14.
          Your favor of Feb. 8. was recieved on the 9th of March. I thank you for the trouble you have taken respecting Henderson, whose testimony would have been valuable to me: but I doubt if he would have given it, having latterly had reason to suspect that himself was the cheat by whom I lose 2000. Dollars.
			 I sincerely condole sympathise with you  in the affliction mentioned in your letter. experience of every loss which can rend the human heart has taught me that time and occupation are the only medicines for grief. one of the
			 misfortunes of living too long is the loss of all one’s early friends and affections. when I review the ground over which I have passed since my youth, I see it strewed like a field of battle
			 with
			 the bodies of deceased friends. I stand like a solitary tree in a field, it’s trunk indeed erect, but it’s limbs fallen off, and it’s neighboring plants eradicated from around it.
			 I do not know
			 whether we should rejoice in such inventions as Dr Jenning’s, which promises, or rather threatens, to make us live beyond our time. his vapor bath is rising into notice. like all new things it is to do every thing. I have no doubt however that when sobered down by sound observation, it will be found to do much. I inclose something on that subject, cut out
			 of a newspaper, on the presumption it may not have reached you.We are all, as you describe your neighbors, getting into home spun; and so universally is
			 houshold manufacture established that I am
			 certain it will never again be abandoned.
			 I have three spinning Jennies employed for clothing ourselves; and the consumption of the US. will offer a great market for your cotton independant of piracies by sea & prohibitions on the land. our merchants agree that their future dealings will be confined to groceries &
			 fancy goods.I rejoice with you in the downfall of Bonaparte. this scourge of the world has occasioned the deaths of at least ten millions of human beings, and for what? that he may be called a conqueror, a Robin Hood of the big breed, and end at
			 last in bringing on his own nation the devastation he has spread over others.
			 how fortunate for mankind if the tyrannies of England could have been arrested and retorted in like manner, that both the land and sea robbers could have been suppressed at the same time. but I see no term to her piracies but in
			 that bankruptcy
			 in which mad expences, so much beyond her resources, must end.
          I have carefully committed to the earth the seeds you were so kind as to send me the last summer. the Capsicum I am anxious to see up; but it does not yet shew itself. nor do the garavances appear. I do not yet however despair of them.I have just recieved from an European friend, M. Correa de Serra, a request to engage some friend on the Missisipi to send me a young branch or two of the Bow-wood, or bois d’arc of Louisiana, pressed in brown paper with their leaves, and both the male & female flowers. also some of the fruit, either dry, or in a mixture of ⅓ whiskey & ⅔ water. the dry no doubt can come most conveniently by mail. also in the proper season some ripe seeds. can I get the favor of you to execute the commission?
			 Mr Correa is now at Philadelphia, setting out on a visit to Kentuckey. he is perhaps the most learned man in the world. not merely in books, but in men & things. and a more amiable
			 & interesting one I have never seen. altho’ a stranger to no science,
			 he is fondest of Botany. should you have gone to Kentucky as your last letter seemed to contemplate, take him to your bosom, and recommend all the attentions to him by which our brethren of Kentucky can honor themselves.
			 you spoke in your letter of a visit to the Atlantic states, & of the possibility
			 even
			 of our seeing you at Monticello. ‘calculo albo diem notarem’ as the Antients did their days of good fortune. here, and every where I wish you all the health and felicities of life.
          Th:
            Jefferson
        